PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/432,033
Filing Date: 14 Feb 2017
Appellant(s): BARROSO et al.



__________________
Jack S. Barukfa (37,087)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 5, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 3, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al. (US 2011/0105854 A1) hereafter Kiani, in view of Pesot et al. (US 8,779,924 B2) hereafter Pesot
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiani et al. (US 2011/0105854 A1) hereafter Kiani, in view of Pesot et al. (US 8,779,924 B2) hereafter Pesot, further in view of Campbell et al. (US 6,047,259 A) hereafter Campbell.
(2) Response to Argument
In response to the appellant’s arguments on page 5-8 of the Appeal filed on January 5, 2021 regarding the 112 (b) rejections, specifically that “Appellants respectfully traverse the rejections under Section 112. The test for whether a means-plus function claim meets the definiteness requirement of 35 U.S.C. § 112(b) is whether 
	“As a further example, event management subsystem 112 of computer system 102 and the associated processor(s) performs the limitations of "obtaining ... event information," "determining ... a set of beneficiaries," and "obtaining ... other event services management subsystem 114 of computer system 102 performs the limitations of "determining a consultant," "determining scores," and "generating ... coverage information"; billing management subsystem 116 of computer system 102 performs the limitations of "obtaining service information"; and presentation subsystem 118 of computer system 102 performs the limitations of "generating ... at least a portion of a user interface." As another example, location subsystem 132 of beneficiary user device 104 performs the limitations of "obtaining a location of the beneficiary user device"; and event subsystem 134 of beneficiary user device 104 performs the limitations of "detecting that the obtained location," "generating an event corresponding to the detection," "generating at least a part of the event information," "providing the at least part of the event information," and "dynamically updating." Additionally, as mentioned above, processors 110, 130, and 150, are programmed to execute computer program instructions to perform the described functions of subsystems 112-118 and 132-134. As seen from Fig. 1, computer system 102 includes processor(s) 110, beneficiary device 104 includes processor(s) 130, and consultant user device 106 includes processor(s) 150. Therefore, Appellants respectfully submit that the specification clearly links the corresponding functions of subsystems 112-118 and 132-134 to the structures performing the claimed actions.”
	“Moreover, "[i]nformation which is well known in the art need not be described in detail in the specification." MPEP § 2163. In addition, with respect to how examiners should apply the written-description requirement to software inventions, the Patent Office explains that, where a "claimed invention is supported by conventional hardware structure and because there is a functional description of what the software does to operate the computer, there is sufficient description of the claimed invention." Written Description Training Materials, Example 3, at 18, available at: https://www.uspto.gov/sites/defaultlfiles/web/menu/written.pdf. In the instant case, one skilled in the art would know how to program the processors to perform the very basic steps described in the specification including, among other things, the steps of "obtaining ... event information;" "determining ... a set of beneficiaries;" "obtaining ... other event information;" "determining a consultant;" "determining scores;" "generating ... coverage information;" "obtaining service information;" "generating ... at least a portion of a user interface;" "obtaining a location of the beneficiary user device;" "detecting that the obtained location;" "generating an event corresponding to the detection;" "generating at least a part of the event information," "providing the at least part of the event information;" and "dynamically updating."”
	“It is submitted that the Examiner has taken a highly unusual position here that would have far reaching implications if affirmed. For at least these reasons, Appellants respectfully requests withdrawal of the Section 112 rejection and for the Examiner's position to be reversed.”
	The Examiner respectfully disagrees.
As an initial matter the Examiner asserts that this is not a 112(a) rejection regarding Written Description, but rather a 112(b) rejection. 
	As previously stated in the prior Office Action while the appellant has alleged there is a sufficient link to the means plus function limitations, the evidence from paragraph [0019] establishes that this is only “In some embodiments” and does not explicitly establish that the functions are performed by this “computer system”. That is to say what hardware is performing each of the functions, if it is all one computing device how is the computing device programmed to carry out these functions? Paragraph [0061] explicitly states “the functionality provided by the different subsystems 112-118, 132-134, 152-156, described herein is for illustrative purposes, and is not intended to be limiting”. Again establishing there is no specific link to the necessary hardware. As there is no explanation of what the subsystems are. Paragraph [0063] establishes generic devices but again no specifics or links to the necessary hardware. While the appellant argues that “in some embodiments” and “computer system” does not disqualify the structures from being linked to claimed functions and that one of skill in the art would know what the structure is. The Examiner notes that it is not just the structure but how those functions were carried out using that function. The appellant has replied by stating “As an example, event management subsystem 112 of computer system 102 and the associated processor(s)”,  which highlights that it is a subsystem of the computer system but does not explicitly state in anyway what that subsystem is. That is, is it merely software carried out by the generic processor and memory or some other hardware component? As such the appellant has merely shown general structure with no guidance to how they were programmed to perform those functions, without establishing what the subsystems are or specifically what structure makes ups those subsystem. 
	This highlighted in the appellant’s argument which states “processors 110, 130, and 150, are programmed to execute computer program instructions to perform the described functions of subsystems 112-118 and 132-134”. Claim 11, recites “a 
As such the appellant has not provided sufficient support to establish a clear link and therefore the 112 rejections have been maintained.
Examiner Summary: While the appellant is arguing that the 112(b) rejections are improper but there is a clear link in the specification, the Examiner respectfully disagrees. The specification fails to state or show what the means for elements are other than to say they are performed by subsystems, without explaining what those subsystems are. Other than saying there are one or more processors the appellant has not shown what hardware elements make up these subsystems. As such the Examiner has not been persuaded and the rejections have been maintained.
In response to the appellant’s arguments on pages 8-10 of the Appeal filed on January 5, 2021, regarding the art rejections specifically that, “In pertinent parts, the present disclosure describes a computer system comprising one or more physical Abstract; and ¶¶6, 35-36, 38-39, 68, 73, and 78.”
	“In the Office Action, the Examiner relies on the '854 publication, at fflf242, 269-274, and 270, for the alleged teachings of these features. Office Action, p. 7-8.”
	“Specifically, the Examiner relies on ¶¶ 269-274 of the '854 publication for the alleged teaching of "generated user interface," and argues that the '854 publication describes the "the clinician's device can display a generated display including an alarm deactivation." The Examiner further points to paragraph 242 as allegedly describing "actionable areas associated with the indicated beneficiaries," arguing that the '854 publication "discloses that the buttons or actionable areas of the display are either enabled or disabled based on the provider." Office Action, p. 7. Appellants respectfully disagree. The '854 publication does not describe generating a user interface that includes "actionable areas associated with the indicated one or more beneficiaries that, when activated by the consultant via a consultant user device, cause one or more actions to be initiated." At ¶¶ 269-274, the '854 publication  242, the '854 Publication describes that "the patient monitoring device enables or disables a particular feature based upon detection of the clinician token 1410. For example, the patient monitoring device may enable/disable menus and buttons (e.g., alarm limit menu, alarm silence, all mute, etc.) based upon the credentials of the detected clinician." At ¶ 270, the '854 publication describes that "the clinician tokens 2022, 2024 may include an input module (e.g., 1416). One use for this input module is to remotely disable an alarm." There is no description whatsoever of a system configured to "generate .... a user interface" that includes "actionable areas associated with the indicated one or more beneficiaries that, when activated by the consultant via a consultant user device, cause one or more actions to be initiated," and to "provide the at least the portion of the generated user interface comprising the actionable areas to the consultant user device." Instead, the '854 publication describes that the clinician token (clinician device) may include an input module that can be used to disable an alarm, and that the input module may be in the form of a button. However, the input module (button) is not an actionable area included in a generated portion of a user interface of the clinician device. An input module (button) that can be enabled/disabled cannot be reasonably interpreted as an actionable area included in a generated portion of a user interface. The input module (button) is a button that is merely enabled/disabled, it is not generated along with a portion of the user interface. Furthermore, the '854 publication does not describe that the button is included in a user interface of the clinician device. The display described in the '854 publication (and relied on by the Examiner) is a display of a proximity monitor. This display is not included in the Moreover, given that no user interface is generated in the '854 publication as claimed, it also goes without saying that such user interface is not generated based on "(i) the set of beneficiaries that are currently at the first service facility premise, (ii) the service information, and (iii) the consultant being determined to be at the first service facility premise, at least a portion of a user interface indicating one or more beneficiaries to be identified to the consultant" as detailed in the claim. Therefore, the '854 publication does not describe the features of independent claims 1, 6, and 11 reproduced above.”
	“The '924 Patent does not overcome the deficiencies of the '854 Publication. The Examiner does not allege otherwise.”
	“For at least these reasons, Appellants respectfully submit that the cited references, alone or in combination, do not teach or suggest all the features of independent claims 1, 6, or 11. In addition, claims 2-5, 7-10, and 12-22 are also not rendered obvious at least due to their dependency from claim 1, 6, or 11, in addition to the features they individually recite.”
	“For at least each of the foregoing reasons, Appellants respectfully request that the Section 103 rejections be reversed.”
	The Examiner respectfully disagrees.
While the appellant has argued some of the paragraphs cited the appellant has not discussed all of the paragraphs cited in the Final Rejection. Specifically Page 38, paragraphs [0417]-[0418] which was cited in the Final Rejection dated September 3, 2020, for the generating a user interface limitation, Paragraph [0418] establishes that 
When considering the remaining paragraphs also cited paragraph [0178] says “The GUI 900 can be provided on a nurse’s station system or the like. The GUI 900 can also be displayed on the clinician device”. Paragraph [0179] displays multiple display areas. Paragraph [0271] discloses actions to be performed. Further the GUI or graphical user interface is customized based on the location of the viewer, specifically Page 7, paragraphs [0108] and [0114], Page 8, paragraph [0129] and Page 24, paragraphs [0269]-[0271]; discloses that the consultant is determined based on who is on shift which is their scheduling information. That individual is notified of the alert first based on the scheduling information. Page 24, paragraphs [0269]-[0274]; discloses that the clinician’s device can display a generated display including an alarm deactivation for a specific patient or beneficiaries. Page 20, paragraph [0242]; discloses that the buttons or actionable areas of the display are either enabled or disabled based on the provider, thus a specific display is generated on the user device, as shown in paragraph [0270] this includes the buttons for disabling the alarm. When considered with paragraphs 
While the appellant has argued that “There is no description whatsoever of a system configured to "generate .... a user interface" that includes "actionable areas associated with the indicated one or more beneficiaries that, when activated by the consultant via a consultant user device, cause one or more actions to be initiated," and to "provide the at least the portion of the generated user interface comprising the actionable areas to the consultant user device."” As discussed above there is a graphical user interface which is dynamically generated by the system. That GUI include various zones or areas which are associated with the one or more beneficiaries as discussed above based on alarms and location. The GUI can and is displayed or provided to the consultant or clinician device. The GUI has soft key buttons or areas which are generated for the user to interact with the device and make selections which are actions to be performed. 
The appellant has argued “An input module (button) that can be enabled/disabled cannot be reasonably interpreted as an actionable area included in a generated portion of a user interface” the appellant has not provided any reason why the portions of the specification are not considered actionable areas other than to allege that it is not reasonable to conclude that they are. As shown above while the Kiani (the '854 publication) dose display proximity information, it is not limited to that. Further the claim does in fact require proximity information, specifically it states “a detection by at least one of the one or more beneficiary user devices of a location of the 
Examiner Summary: While the appellant has argued that there is no interface generated, this is not supported by the applied art, specifically Kiani (the '854 publication). That is to say Kiani (the '854 publication) does disclose dynamically generating a graphical user interface based on various parameters. The Kiani (the '854 publication) explicitly recites dynamically scaling or changing an interface based on the most important information to the user (Paragraph [0417]). These interfaces can be configured or displayed in various layouts having different formats. These include soft keys or buttons which can be programmed to carry out actions. As shown in the figures 36A and 37A these layouts can move the buttons around the layout showing that the 
All rejections made towards the dependent claims are maintained due to the lack of a reply by the appellant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the appellant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Kiani and Pesot.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        Paul R. Fisher

Conferees:
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.